Citation Nr: 0504146	
Decision Date: 02/16/05    Archive Date: 02/24/05

DOCKET NO.  99-21 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Detroit, Michigan


THE ISSUES

1.  Entitlement to an increased disability rating in excess 
of 10 percent for anxiety.

2.  Whether new and material evidence has been received to 
reopen a previously denied claim seeking service connection 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse




ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran served on active duty from May 1965 to October 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1999 RO decision that denied an 
increased (compensable) disability rating for service-
connected anxiety.  In August 1999, the veteran filed a 
timely notice of disagreement regarding this decision.  In 
October 1999, the RO issued a statement of the case 
addressing this issue, and in that same month, the veteran 
perfected his appeal.

In May 2003, the RO issued a decision granting an increased 
disability rating of 10 percent, effective from February 
1999, for the veteran's service-connected anxiety disorder, 
mild.  The veteran maintains his disagreement with the 
assigned rating.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran is seeking an increased disability rating for his 
service-connected psychiatric disorder.  He is currently 
service-connected at a 10 percent disability rating for 
anxiety.  He also contends that service-connection should 
also be granted for PTSD.  The veteran and his representative 
contended at the August 2004 hearing before the undersigned 
that the veteran's service-connected anxiety was intertwined 
with his nonservice-connected PTSD.

In an August 2002 decision, the RO reopened the issue of 
service connection for PTSD based on new and material 
evidence, but continued the denial of service connection that 
disorder.  

In February 2003, the veteran filed a notice of disagreement 
to the August 2002 decision.  See 38 C.F.R. § 20.201 (2004); 
see also Gallegos v. Gober, 14 Vet. App. 50 (2000) (an NOD 
need only consist of a writing that expresses disagreement 
with an RO decision).  A statement of the case (SOC) has not 
been sent to the veteran regarding this issue.  In cases like 
this, the Board must remand the matter for issuance of an 
SOC.  See Manlicon v. West, 12 Vet. App. 238 (1999).  

The Board has a legal duty to consider the new and material 
evidence issue regardless of the RO's actions.  Barnett v. 
Brown, 8 Vet. App. 1 (1995), aff'd at 83 Fed.3d 1380 
(Fed.Cir. 1996).  Thus, pursuant to this remand, if the 
veteran timely appeals this issue after the RO issues an SOC, 
the Board will have to first review the RO determination that 
new and material evidence had been submitted to reopen the 
previously denied claim for PTSD.

Moreover, the issue involving nonservice-connected PTSD is 
inextricably intertwined with the issue of an increased 
disability rating for anxiety.  In particular, both of these 
conditions are listed as anxiety disorders under DSM IV.  The 
evidence of record does not adequately distinguish or 
otherwise differentiate the extent of the veteran's mental 
impairment that is attributable to his service-connected 
anxiety, from the nonservice-connected PTSD.  See Mittleider 
v. West, 11 Vet. App. 181 (1998) (when it is not possible to 
separate the effects of the service-connected condition from 
a nonservice-connected condition, 38 C.F.R. § 3.102 clearly 
dictates that such signs and symptoms be attributed to the 
service-connected condition).

Therefore, the Board will defer adjudicating whether a rating 
in excess of 10 percent is warranted for anxiety, so that the 
RO may issue the veteran and his representative an SOC 
regarding the issue of whether to reopen entitlement to 
service connection for PTSD.    

Recent evidence indicates that the veteran's service-
connected anxiety may have increased in severity.  According 
to a June 2002 VA medical opinion, the examiner opined that a 
February 2002 diagnosis of dysthymia most likely represented 
a progression of the veteran's earlier service-connected 
anxiety.  The examiner further noted that the dysthymia did 
not imply a new and separate disorder.  

Social Security Administration records reveal that the 
veteran was awarded disability benefits in September 1999.  
The Social Security Administration included "Affective 
Disorders" as a secondary diagnosis for the award of 
benefits.  

The veteran also testified before the undersigned in August 
2004 that his anxiety had worsened.  The Board notes that the 
veteran is entitled to a new VA examination where there is 
evidence that the condition has worsened since the last 
examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997).

Therefore, the veteran should be provided a VA examination as 
described below.

Accordingly, the case is remanded for the following actions:  

1.  Then, the RO should issue an SOC to the 
veteran and his representative concerning the 
claim of whether to reopen service connection 
for PTSD based on new and material evidence.  
The veteran and his representative should be 
informed of the requirement of filing a 
timely substantive appeal subsequent to 
receipt of the SOC, in order to perfect that 
claim.  

2.  When the above development has been 
completed, the RO should make arrangements 
with the appropriate VA medical facility 
for the veteran to be afforded an 
appropriate examination to determine the 
severity of his anxiety.  The RO should 
send the claims folder to the examiner for 
review.  The examiner should review the 
pertinent information in the claims folder.  
The examiner should identify all symptoms 
and functional impairment due to the 
veteran's anxiety and attempt to 
distinguish the manifestations of the 
anxiety from any other psychiatric 
disorder(s) found to be present, including 
PTSD.  The examiner should state if he/she 
is unable to distinguish the manifestations 
of the anxiety from any other psychiatric 
disorder(s) found to be present, including 
PTSD.  The examiner should provide a global 
assessment of functioning score based on 
the anxiety and should render an opinion as 
to whether the anxiety is so severe as to 
render the veteran unemployable.  The 
supporting rationale for all opinions 
expressed should also be provided.  

3.  Thereafter, the RO should readjudicate 
the veteran's intertwined claim for an 
increased disability rating in excess of 10 
percent for anxiety.  If this benefit remains 
denied, the RO should issue a supplemental 
statement of the case to the veteran and his 
representative, and they should be given an 
opportunity to respond, before the case is 
returned to the Board.  In addition, the RO 
should take into consideration the holding in 
Mittleider, 11 Vet. App. 181 (when it is not 
possible to separate the effects of the 
service-connected condition from a 
nonservice- connected condition, 38 C.F.R. § 
3.102 clearly dictates that such signs and 
symptoms be attributed to the service- 
connected condition).  Furthermore, the RO's 
consideration of referring the service-
connected anxiety disorder for extraschedular 
evaluations under 38 C.F.R. § 3.321(b)(1) 
must be documented on readjudication.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	CHRISTOPHER J. GEARIN
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




